DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 09/12/2022. As directed by the amendment: Claims 10, 12, 16, 19-21, and 23 have been amended, no claims have been cancelled, and no claims have been added. Thus, claims 1-25 are presently pending in the application wherein claims 4-5, 11, 13-15, and 24-25 are withdrawn.
Applicant’s amendments to claims 16, 19-21, and 23 have overcome the previous claim rejection and objections previously set forth in the Non-Final Office Action mailed on 06/10/2022.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues (page 10) that Marcoz does not disclose the last limitation in claim 1 especially providing a normalized vector and calculating a dose setting from the normalized vector. Examiner disagrees, Marcoz discloses a CPU 3 that detects a change in the magnetic field of a magnet 9 and calculate an angular position of the magnet when a wheel 28 is rotated to set a dose (parag. [0093]- [0094]). The specification (page 7, lines 3-7) discloses that the normalized vector being derived from the measured magnetic field generated by the rotation of the disk-shaped diametral single-dipole magnet. The CPU 3 in Marcoz is fully capable of providing a normalized vector, since the measured magnetic fields detected by the movment of the magnet 9 is stored in the CPU (parag. [0094], lines 33-37).
Applicant argues (pages 10-11) that Marcoz does not disclose “wherein the integrated control unit is further configured to calculate the offset values for said magnetic field measurement means”. Examiner disagrees, Marcoz discloses that the magnetometer (8a and 8b) detect the maximum and minimum magnetic field values (parag. [0101]) and produce a three dimensional (x, y, z) magnetic fields (parag. [0050]), so the offset values for the magnetic field measurement means is fully capable of being calculated via the CPU 3.
Applicant argues (pages 12-13) that neither Marcoz nor Larsen discloses the subject matter of claim 12. Applicant further argues that Larsen does not disclose applying a rotation to a pseudo-vector representing a resultant pseudo­ magnetic field calculated from the measured magnetic fields of said first and second magnetic field measurement means, around one of three orthogonal axes x, y or z, to bring said pseudo-vector representing said resultant pseudo-magnetic field into an iso-normal projection plane, and Larsen discloses a generic reference to processors being able to "re-adjust the expected sensor values into (e.g. linearized) corrected sensor values based on the system parameter deviations, and determine an axial position of the moveable element being based on the calculated differences between the measured sensor values and the (linearized) corrected sensor values" (see Larsen, col. 3, lines 64-67 and col. 4, lines 1-3). Examiner disagrees, the claim is not clear regarding the rotation of the pseudo-vector around/with respect to which axis. Larsen discloses the value being re-adjusted into a linearized/ corrected value into an iso-normal projection (column 3 (lines 57-67)- column 4 (lines 1-3)), so Larsen is fully capable of applying a rotation to a pseudo-vector/resultant vector. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-9, and 16-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marcoz (US 2018/0200452).
Regarding Claim 1, Marcoz discloses a dose control system configured for an injectable drug delivery device, the drug delivery device (Figs.1-4) comprising a substantially elongate drug delivery body (21), at least one injectable drug held by the body (The injectable-drug delivery device (20) generally comprises a substantially elongate drug delivery body (21), having a longitudinal axis (25), at least one injectable drug held by the body (not shown), usually within a cartridge; parag. [0099], lines 4-8), the body (21) having a distal (23) and proximal (22) extremity, and a rotatable dose setting wheel (dose selector wheel (28)) located at a proximal extremity of said drug delivery body (Fig.3), rotatable about a longitudinal axis (25) of said drug delivery body (The drug delivery device further comprises, at the proximal extremity (22), a dose selector shaft (27), which is connected to a dose selector wheel (28), rotatable about the longitudinal axis, and an end button which can be pressed by the user to arm the device, thereby validating a selected dose, and effect drug injection via usual, known methods and means; parag; [0099], lines 13-19), wherein the dose control system comprises: a substantially disk-shaped diametral single-dipole magnet (MAG (9)) (The magnet preferably has a substantially annular shape, with a hole in the middle, and can be made of any suitable magnetic or magnetizable material, details of which are given elsewhere in the present specification; parag. [0094], lines 14-16) (parag. [0069]) removably attachable, or permanently fixed, to the rotatable dose wheel at the proximal extremity of said drug delivery body (The dose control system further comprises magnetic field producing means (MAG, 9), illustrated in FIG. 3 as a substantially annular shaped object which is located at the proximal extremity (22) of the device, and in a proximally spaced relationship to said extremity (22), whereby the magnet (MAG, 9) is removably mounted on the dose selector wheel (28), which in turn is connected to the dose selector shaft; parag. [0100]), lines 14-21); a housing (38; Fig.4) removably attachable to the proximal extremity (22) of the drug delivery body (This magnet housing (38) is designed in a similar way to the housing (35 a, 35 b) of the other components of the dose control system to able to be removably snap or push fit onto the wheel (28) of the dose selector shaft (27) and can also advantageously comprise grip facilitating means, for example a zone of elastomeric material enabling the magnet housing (38) to surround and encase the wheel (28); parag. [0102], last sentence) (Fig.4), the removably attachable housing comprising: at least a first and a second magnetic field measurement means (magnetometers (8/8a and 8b) configured to measure the magnetic field produced by the substantially disk-shaped diametral single-dipole magnet (The at least one, and preferably two, magnetometers are located so as to be able to detect corresponding changes in magnetic field as the magnet (MAG, 8) is displaced; parag. [0093], lines 12-14) (parag. [0101]); an integrated control unit (2) connected to the at least first and second magnetic field measurement means configured to process information received from the at least first and second magnetic field measurement means (the central processing unit (CPU,3) is part of the integrated control unit (2) as seen in Fig.1) (The mangetometer (MGR, 8) is also connected to the central processing unit (CPU, 3). This component is responsible for detecting changes in magnetic field, as produced by movement of the magnet (MAG, 9) which is in a movable spaced relationship with the magnetometer (MGR, 8); parag. [0093], lines 1-6) (The values detected by the magnetometers (8 a, 8 b) are communicated to the central processing unit (CPU, 3), and used to calculate angular position of the magnet (MAG, 9) and wheel (28) on the dose selector shaft (27) and thereby determine the dose which has been selected by the user; parag. [0100], lines 54-59); wherein: the at least first and second magnetic field measurement means (magnetometers 8/8a and 8b) are located in the removably attachable housing in a displaced axial relationship relative to the longitudinal axis of the drug delivery body and the substantially disk-shaped diametral single-dipole magnet (the magnetometers are located in a displaced axial relationship with respect to the longitudinal axis (25) and MAG (9) as seen in Fig.3); the substantially disk-shaped diametral single-dipole magnet (9) is configured to co- rotate with said dose setting wheel around the longitudinal axis of the drug delivery body (As the wheel (28), shaft (27) and magnet (MAG, 9) can be caused to rotate around the longitudinal axis (25) of the drug delivery device (20), the magnet (MAG, 9) will be displaced both rotationally around said axis thereby also effecting a translational movement away from, in a proximal direction, or alternatively, towards, i.e. in a distal direction, the proximal extremity of the body (21) of the drug delivery device (20); parag. [0100], lines 21-28); and the integrated control unit is further configured to: 2 of 9Application No.: 16/479,782Attorney Docket No.: IPGLNZ00100 provide a normalized vector with regard to the displaced axial relationship of the magnetic field measurement means, said normalized vector being derived from the measured magnetic field generated by the rotation of the substantially disk-shaped diametral single- dipole magnet and measured by the magnetic field measurement means, and calculate a dose setting from said normalized vector (the CPU is fully capable of providing a normalized vector derived from the measured magnetic field by rotation of the magnet and measured by magnetometers and calculate a dose setting, since the CPU (3) can detect changes in the magnetic field of the magnet (9) and calculate the angular position of the magnet (9) when the wheel (28) is rotated to set a dose) (parag. [0093], lines 1-6) (The values detected by the magnetometers (8 a, 8 b) are communicated to the central processing unit (CPU, 3), and used to calculate angular position of the magnet (MAG, 9) and wheel (28) on the dose selector shaft (27) and thereby determine the dose which has been selected by the user; parag. [0100], lines 54-59) (As the magnet (MAG, 9) rotates around said longitudinal axis, and translates there along, changes in magnetic field and polarity are detected by the suitably positioned magnetometer(s) (MGR, 8). The variations in magnetic field can be resolved into mathematical components comprising vectors and moduli by the central processing unit (CPU, 3), and therefrom an angular position of rotation calculated, allowing for extremely precise determination of the angular position and distance of the magnet with respect to the magnetometer(s) MGR, 8). These positions are correlated to a dose selected or selectable by the user in a lookup table which is preferably stored within the system, or alternatively stored within a remote data processing unit, such as a smartphone, wherein the maximum and minimum distances of allowed travel and rotation of the magnet (MAG, 9) along the longitudinal axis correspond to the maximum and minimum dosages allowed by the drug delivery device; parag. [0094], lines 48-65).
Regarding Claim 3, Marcoz discloses the dose control system according to claim 1, and further discloses wherein the at least first and second magnetic field measurement means (8/8a and 8b) are located in the removably attachable housing (38) adjacent to the proximal extremity (22) of the drug delivery device body (Figs.3-4).
Regarding Claim 6, Marcoz discloses the dose control system according to claim 1, and further discloses wherein the first magnetic field measurement means and the second magnetic field detections are not in axial alignment with the substantially disk-shaped diametral single-dipole magnet (the magnet (MAG, 9) is located on wheel (28) away from the longitudinal axis (25) as seen in Fig.3 (parag. [0100]), lines 14-21), and the magnetometers (8a and 8b) are located on the housing closer to the longitudinal axis (25). The magnet (9) and the magnetometers (8a and 8b) are not in axial alignment (don’t form a straight line)).
Regarding Claim 7, Marcoz discloses the dose control system according to claim 1, and further discloses wherein the at least first and second magnetic field measurement means are magnetometers (magnetometers (8a and 8b)), and wherein the first magnetometer and the second magnetometer are configured to simultaneously and independently measure the magnetic field produced as the substantially 3 of 9Application No.: 16/479,782Attorney Docket No.: IPGLNZ00100disk-shaped diametral single-dipole magnet is rotated about the longitudinal axis of the drug delivery device body (parag. [0101]).
Regarding Claim 8, Marcoz discloses the dose control system according to claim 1, and further discloses wherein the at least first and second magnetic field measurement means (8a and 8b) are further configured to measure the magnetic field produced as the substantially disk-shaped diametral single-dipole magnet (9) translates along the longitudinal axis of the drug delivery device body (parag. [0101]).
Regarding Claim 9, Marcoz discloses the dose control system according to claim 1, and further discloses wherein the integrated control unit is further configured to calculate offset values for said magnetic field measurement means via the formula: [xoffset yoffset zoffset] = [(max(fx.xi)+ min(fx.xi))/2 (max(fy.yi)+ min(fy.yi))/2 (max(fz.zi)+ min(fz.zi))/2] where x, y and z are the three orthogonal axes of magnetic field, and: xi, yi, and zi are a series of points generated by corresponding vectors of the measured magnetic fields resembling a cloud of points in three dimensions, said cloud of points being sphericized by the factors: [xi yi zi]= [fx.xi fy.yi fz.zi] (the integrated control circuit is fully capable of calculating the offset value via the formula, since the magnetometer (8a) detects the maximum magnetic fields value (magnet is closer to proximal extremity (22) and the magnetometer (8b) detects the minimum magnetic field values (magnet moves away from proximal proximity) (parag.[0101]). The magnet produces a three-dimensional magnetic field that extend over x, y, and z (parag. [0056]), so the points generated by the corresponding vectors can be determined).
Regarding Claim 16, Marcoz discloses the dose control system according to claim 1, and further discloses wherein said system further comprises a communication means (communication subsystem (COM, 5)) configured to enable communication of information from the integrated control unit with a remote and/or local data processing system (The dose control system is also equipped with a communications subsystem (COM, 5), for example a low power consuming bluetooth radio device, the communications subsystem allowing for the dose control system to communicate with a local or remote data processing system (not shown), e.g. a smartphone and corresponding smartphone application, used to provide information and feedback to the user on usage of the dose control system; parag. [0091], lines 26-33).
Regarding Claim 17, Marcoz discloses the dose control system according to claim 16, and further discloses wherein the remote and/or local data processing system comprises a smartphone application (If the movement of acceleration and frequency thereof do correspond to a situation in which the dose is recognized as having been deliberately selected, ready for injection, this dose is registered within the system, e.g. within memory, and communicated via the communication means to the data processing unit, for example, a smartphone application, along with the time at which said event occurred. In this way, the smartphone application is able to process that information and provide it to the user in the form of tracking or observance information; parag. [0098], last sentence).
Regarding Claim 18, Marcoz discloses the dose control system according to claim 1, and further discloses wherein said dose control system further comprises a unique identifier that is communicated to a remote and/or local data processing system (In still another embodiment of the invention, the dose control system further comprises a unique identifier that is communicated to the remote and/or local data processing system; parag. [0052]).
Regarding Claim 19, Marcoz discloses the dose control system according to claim 1, and further discloses wherein said dose control system further comprises a temperature detection means (In a further embodiment of the device according to the present invention, the dose control system further comprises temperature detection means; parag. [0037]).
Regarding Claim 20, Marcoz discloses the dose control system according to claim 1, and further discloses wherein said dose control system further comprises a time determination means (real time clock (RTC, 4)) (The integrated control unit (2) additionally comprises a real time clock (RTC, 4), for keeping and measuring time within the dose control system. The real time clock (RTC, 4) can also be integrated into the central processing unit (CPU, 3), for example, using frequency measurements whilst the central processing unit (CPU, 3) is powered with energy, in order to calculate time and time differences for various events within the system; PARAG. [0091], lines 18-25).
Regarding Claim 21, Marcoz discloses the dose control system according to claim 1, and further discloses wherein said dose control system further comprises an autonomous power supply means (power supply (POW, 10); Fig.1) (Also represented in FIG. 1 are a power supply (POW, 10), which is generally a portable, autonomous power supply, for example, one or more batteries, or rechargeable power elements, capable of supplying sufficient electrical power to the entire system, even when for example, the device is not being directly manipulated; parag. [0095], first sentence).
Regarding Claim 22, Marcoz discloses the dose control system according to claim 1, and further discloses wherein said dose control system is configured to permit an unhindered or unchanged modus operandi of said drug delivery system when compared to an off the shelf injectable-drug delivery device (parag .[0055]) (In this way, the dose control system is able to present to the user an exact representation of the dose selected by the user at any given rotational and translational movement point of the magnet (MAG, 9), without interfering or changing the usual modus operandi of the drug delivery device; parag. [0094], lines 65-70).
Regarding Claim 23, Marcoz discloses the dose control system according to claim 1, and further discloses wherein the field strength of the magnet and a positioning of the magnetic field measurement means are configured in such a way that a difference of at least 100 microTesla (µT) is present between the values measured at the first magnetic field measurement means and the second magnetic field measurement means (the difference between the measured magnetic field by the magnetometers is fully capable of being at least 100 microTesla (µT), since the magnetic field detected by the magnetometers is between 4 gauss (400 microTesla) and 16 gauss (1600 microTesla). The difference between the maximum and the minimum magnetic field values is 1200 microTesla (1600-400) that is between the claimed range (above 100 microTesla) (parag. [0094]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marcoz (US 2018/0200452); in view of Larsen (US 10155090).
Regarding Claim 2, Marcoz discloses all the limitations of claim 1.
Marcoz does not appear to disclose the integrated control unit is configured to calculate corrected offset values for said magnetic field measurement means.
Larsen teaches it was known in the art to adjust/correct the sensor offset values (column 23, lines 12-20) (The integrated control unit in Marcoz is fully capable of calculating the corrected offset values, since the integrated control unit is connected to the magnetometers (8a and 8b) and magnet (9) as discussed above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcoz to incorporate the teachings of Larsen to correct/adjust the magnetic field values measured by magnetic field measurement means in order to compensate for any rotational offset in magnet to increase accuracy and reliability (column 23, lines 12-20). 
Regarding Claim 10, Marcoz discloses the dose control system according to claim 1, and Larsen further teaches wherein the integrated control unit is further configured to correct said offset values via the formula: [xcorrected ycorrected zcorrected] = [fx.xi-xoffset fy.yi-yoffset fz.zi-zoffset] (compensating for/correcting the disturbances of the magnetic field with a uniform magnetic field would be achieved by subtracting the sensor axis value from the value of the value of the parallel axis of neighboring sensor (offset value) (column 18, lines 5-11)).
Regarding Claim 12, Marcoz discloses the dose control system according to claim 1, and further discloses wherein a lack of axial alignment of the magnetic field measurement means with the substantially disk-shaped diametral single-dipole magnet (the magnet (MAG, 9) is located on wheel (28) away from the longitudinal axis (25) as seen in Fig.3 (parag. [0100]), lines 14-21), and the magnetometers (8a and 8b) are located on the housing closer to the longitudinal axis (25). The magnet (9) and the magnetometers (8a and 8b) are not in axial alignment (don’t form a straight line)).
Marcoz does not appear to disclose the integrated unit configured to correct magnetic field values that are measure by the magnetic field measurement means from lack of axial alignment between the magnetic field measurement means and the magnet by applying a rotation to a pseudo-vector representing a resultant pseudo-magnetic field calculated from the measured magnetic fields around one of the three orthogonal axes to bring the pseudo-vector into an iso-normal projection plane.
Larsen teaches it was known in the art to have a processor that re-adjusts the expected sensor values into a linearized/corrected sensor values (the correction can be from the non-axial alignment between the magnet and the magnetic field measurement means, since the magnet (9) and the magnetometers (8a and 8b) in Marcoz are not in an axial alignment) when the magnet  is rotating and moving axially along the x axis to form a three dimensional vector spiral (8; Fig.3B) (resultant pseudo-magnetic field) (column 7, lines 51-57) (column 3 (lines 57-67)- column 4 (lines 1-3)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcoz to incorporate the teachings of Larsen to correct/adjust the magnetic field values measured by magnetic field measurement means with the magnet in order to compensate for any rotational offset in magnet to increase accuracy and reliability (column 23, lines 12-20).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783